No. 07-17-00234-CV


In the Interest of L.C.R., L.R.R., and       §      From the 72nd District Court
L.M.R., Children                                      of Lubbock County
                                             §
                                                    July 27, 2017
                                             §
                                                    Opinion Per Curiam
                                             §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated July 27, 2017, it is ordered, adjudged

and decreed that this appeal be dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo